Title: From Thomas Jefferson to Steuben, 7 January 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Manchester Jan. 7. 1781. half after 9. P.M.

Your letter of this morning on the subject of finding where the arms have been sent and having them put into the hands of the militia I have this moment received. I think most of these arms have been sent off in different directions by the orders of Colo. Davies who I beleive therefore to be best acquainted with their situation. If I did not misunderstand him to-day he has accordingly directed particular bodies of militia to go to particular places to receive arms. However (if I do not go to Richmond to-night which I have some thought of doing) I will write to Colo. Muter to appoint some proper person to undertake and execute this business immediately as you desire, as I wish exceedingly to relieve you from every unnecessary embarrasment when I know you are exposed to but too many which are unavoidable.
I have the honor to be with great esteem Sir Your most obedt. servt.,

Th: Jefferson

